ANDERSON, J.
(concurring). I write separately to express my opinion that the complaint filed by the Metropolitan Milwaukee Fair Housing Council (MMFHC) impedes rather than encourages nondiscriminatory housing in the state of Wisconsin. In addition, such trifling complaints may well reduce available rental housing by having a chilling effect on potential landlords who would rather hold property off the market than risk the expense of defending against a complaint over innocuous and inoffensive advertisement.
The open housing policy of the state of Wisconsin is set forth in sec. 101.22(1), Stats. (1989-90):
It is the intent of this section to render unlawful discrimination in housing. It is the declared policy of this state that all persons shall have an equal opportunity for housing regardless of sex, race, color, sexual orientation ... handicap, religion, national origin, sex or marital status of the person maintaining a household, lawful source of income, age or ancestry
*206This is more than a laudable goal; it is a clear expression that the people of this state will not tolerate discrimination in housing. However, when any organization or person pursues complaints that are based upon nothing more then the phrase ideal for couple, they trivialize the Open Housing Law.
Without any investigation, MMFHC filed a complaint against Jacobson after reading his advertisement in a local newspaper. The complaint alleged that the advertisement stated "a preference or limitation based on marital status in violation of the Wisconsin Open Housing Law" and that the advertisement constituted "intimidation, interference, [and] coercion." The record is barren of any evidence that any person or member of the MMFHC called Jacobson to inquire about his intent in placing the advertisement. The record is bereft of any evidence that before or after filing the complaint any probe was conducted of Jacobson's rental practices. The record lacks any evidence that any single person or unmarried couple was dissuaded from renting the cottage because of a belief that Jacobson would only rent to a married couple. Finally, the allegation that the advertisement constituted "intimidation, interference, [and] coercion" can only be a figment of the imagination because there is no evidence that remotely leads to such a conclusion.
In fact, the record is rich in evidence that Jacobson did not intend to dissuade singles and nonmarried couples from renting the cottage. The record is filled with uncontradicted evidence that Jacobson did not practice discriminatory rental practices. Before placing the advertisement, Jacobson rented the cottage to an unmarried couple and a teenager; after placing the advertisement, Jacobson rented the cottage to a single person.
*207As disturbing as the filing of an unsubstantiated complaint is MMFHC's failure to give Jacobson a courtesy call to tell him that they believed that his advertising violated the Open Housing Law. Rather than seeking voluntary compliance with MMFHC's interpretation of the law, MMFHC sought enforcement action with its attendant expenses and fee-shifting mechanism.
And, after an initial determination that there was probable cause to believe that the advertisement constituted discrimination based upon marital status, MMFHC's conciliation offer was not for voluntary compliance. Rather, MMFHC demanded Jacobson pay MMFHC $250 for damages1 and training and $250 for attorney's fees. It is reasonable to conclude that using a "big stick" to compel compliance with the Open Housing Law will be counterproductive. Such heavy-handed enforcement will do nothing but inflame a landlord, like Jacobson, who has no intent to limit the availability of a rental unit to a particular type or class of tenant. Voluntary compliance cannot be achieved in these cases by subjecting the landlord to unsubstantiated complaints and needless attorney's fees and expenses.
The elimination of discriminatory housing, whether it is in the metropolitan Milwaukee area or Barron county, must continue to be of foremost concern to the people of Wisconsin. The legitimate efforts of individuals and organizations to search for and eradicate actual discrimination in housing advertisements, rental and sale practices must be encouraged. The administrative agencies and courts, charged with enforcing the Open Housing Law, must continue to impose every sanction available when presented with an actual case of housing *208discrimination. Likewise, the administrative agencies and courts must discourage those complaints that have no basis in fact and only trivialize genuine efforts to end discrimination.
The goal of affordable and adequate housing for every citizen of this state can only be achieved by reasonable efforts.

 The only documented damage in the record is that unspecified staff members of MMFHC expended one hour investigating the advertisement before filing the complaint.